Name: 93/402/EEC: Commission Decision of 10 June 1993 concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  America;  agri-foodstuffs;  health;  agricultural activity;  tariff policy
 Date Published: 1993-07-22

 Avis juridique important|31993D040293/402/EEC: Commission Decision of 10 June 1993 concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries Official Journal L 179 , 22/07/1993 P. 0011 - 0022 Finnish special edition: Chapter 3 Volume 51 P. 0031 Swedish special edition: Chapter 3 Volume 51 P. 0031 COMMISSION DECISION of 10 June 1993 concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries(93/402/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Regulation (EEC) No 1601/92 (2), and in particular Articles 14, 15 and 16 thereof, Whereas the animal health conditions and veterinary certification for imports of fresh meat from Colombia, Paraguay, Uruguay, Brazil, Chile and Argentina were established by Commission Decisions 85/220/EEC (3), 86/191/EEC (4), 86/192/EEC (5), 86/195/EEC (6), 90/58/EEC (7) and 92/215/EEC (8) respectively; Whereas, with a view to the internal market, numerous health measures have been established in the framework of trade within the Community; whereas the realization of this objective necessitates, in parallel, an adaptation of the health conditions required for importation of fresh meat from third countries particularly from South America; Whereas this adaptation must take into account the different epidemiological situations in the South American countries concerned, and indeed in the different parts of their territories; whereas, given the existence of identical health situations between the various parts of those different countries, it is necessary to take account of this fact in establishing a new system of health guarantees; Whereas, as a result, it is appropriate to establish different health certificates in accordance with the conditions required for the importation of fresh meat from those different categories or countries of parts of countries; Whereas, in order to clarify and simplify the Community legislation it is necessary to group together the health conditions required for imports of fresh meat from Colombia, Paraguay, Uruguay, Brazil, Chile and Argentina and to repeal the decisions in force for those countries; Whereas stricter health conditions have been established for offal intended for human consumption; whereas, moreover, the health conditions established apply without prejudice to the health conditions established by Council Directive 92/118/EEC (9) and Commission Decision 89/18/EEC (10) concerning importation from third countries of fresh meat for purposes other than human consumption; Whereas having regard to the epidemiological features of foot-and-mouth disease of the ovines and caprines, special guarantees must be required as regards imports of the meat of those species; Whereas the entire area of Chile and the territories of Argentina situated south of the 42nd parallel have been free of foot-and-mouth disease for 12 months and vaccination against this disease has not been practised for 12 months; Whereas the veterinary authorities in Colombia, Paraguay, Uruguay, Brazil, Chile and Argentina have provided guarantees concerning rinderpest and exotic foot-and-mouth disease and, in particular, concerning the notification to the Commission and the Member States within 24 hours of the occurence of these diseases or the modification of vaccination policies against them; Whereas the measures provided for in this Decision are in conformity with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 For the purposes of this Decision the following definitions shall be used: (a) fresh meat: as defined in Article 2 (a) of Council Directive 64/433/EEC (11); (b) deboned fresh meat: meat as described in paragraph (a) of this Article, together with diaphragms but excluding offal, from which the bone and the main accessible lymphatic glands have been removed; (c) trimmed offal: - heart of bovine animals from which lymphatic glands, connective tissue and adhering fat have been completely removed, - livers of bovine animals from which lymphatic glands, connective tissue and adhering fat have been completely removed, - whole masseter muscles of bovine animals, incised in accordance with paragraph 41 (A) of Chapter VIII of Annex I to Directive 64/433/EEC, from which lymphatic glands, connective tissue and adhering fat have been completely removed, - tongues of bovine animals with epithelium and without bone, cartilage and tonsils, - lungs of bovine animals from which the trachea and main bronchi and the mediastinal and bronchial lymphatic glands have been removed, - other offal of bovine animals without bone or cartilage from which lymphatic glands, connective tissue, adhering fat and mucous have been completely removed. Article 2 1. Member States shall authorize the importation of the categories of fresh meat set out in Annex II and coming from the territories laid down in Annex I, if they comply with the guarantees laid down in the health certificate, drawn up in conformity with Annex III. The certificate shall include the general health certificate conforming to Annex III, Part 1, and one of the specific health certificates conforming to Annex III, Part 2. 2. In the case of imports of offal described in Article 1 (c) and intended for the period industry, Member States shall ensure that the following requirements are complied with: - the conditions set out in paragraph 1, - the conditions established by Directive 92/118/EEC, - the conditions established by Decision 89/18/EEC. After arriving in the territory and during manufacture, the raw material shall be sterilized in hermetically sealed containers in such a way as to achieve a minimum Fc value of 3; a veterinary check shall be made to ensure that the finished product has actually achieved that value. Article 3 1. Member States shall authorize the importation of offal described in Article 1 (c) intended for the manufacture of heat-treated, meat-based products. The offal must comply with the guarantees set out in the health certificate conforming to Annex III which includes a general health certificate conforming to Annex III, Part 1, and the specific health certificate conforming to Part 2 of that Annex. 2. The authorization can only be given to establishments specially approved by the Member States for that purpose. Member States shall immediately inform the Commission of the approval of such establishments, and the conditions governing such approval. 3. In the case, the authorization can only be given to a processing establishment approved by the national authorities and under continuous veterinary supervision and on condition that guarantees are given that the raw material shall be used only for the specified purpose without risk of contact with any product which remains unsterilized, and that it shall not leave the establishment in its original state except in case of necessity, in which case it shall be consigned to a carcass destruction plant under the control of an official veterinarian. In addition the following minimum conditions shall be met: (a) on dispatch to Community territory, the raw material shall be enclosed in leak-proof and sealed containers. The cartons, the containers and the accompanying documents must be marked: 'use restricted to the manufacture of heat-treated, meat-based products'. The containers and the accompanying documents shall bear the name and address of the processing establishment; (b) importers or their representatives must, by telecommunications or through other systems of data transmission, inform the veterinary staff of the border inspection post of arrival at least 24 hours in advance of the arrival of the raw material, as well as giving details of the quantity, origin and destination of the product; (c) the raw material shall be transported from the point of arrival in the Community territory, directly and without breaking bulk, in containers or means of transport which are leak-proof and duly sealed, to the processing establishment of destination approved by the national authorities and under continuous veterinary supervision; (d) on arrival in the territory of the Community and before dispatch of the raw material to the approved processing establishment, notification of intended dispatch shall be made as quickly as possible to the local official veterinarian; (e) the raw material, during manufacture, shall be either sterilized in hermetically sealed containers in such a way as to achieve a minimum Fc value of 3 or cooked to a core temperature of at least 80 °C; a veterinary inspection shall be made to ensure that the finished product has actually achieved that value; (f) the vehicles and containers or any other means of transport referred to in (c) and all equipment and utensils which come into contact with the raw material before sterilization shall be cleansed and disinfected, and packaging shall be destroyed in an incinerator. 4. The authorization mentioned in paragraph 1 shall be notified to the competent authorities of Member States through which the raw material will pass. Article 4 This Decision will be reassessed as required by the changing animal health situation in the Community and in the South American countries from which the imports are permitted. Article 5 This Decision shall come into effect 60 days after notification to the Member States. Nevertheless, the provisions mentioned in Article 2 (2) shall come into effect on 1 October 1993. Article 6 1. (a) The requirements of Commission Decisions 85/220/EEC, 86/191/EEC, 86/192/EEC, 86/195/EEC, 90/58/EEC and 92/215/EEC, with the exception of those relating to import conditions for import of fresh meat destined for the manufacture of pet food, are repealed on the 60th day after the notification of this Decision to the Member States. (b) Member States shall authorize the importation of fresh meat for human consumption, produced and certified according to the requirements of Decisions 85/220/EEC, 86/191/EEC, 86/192/EEC, 86/195/EEC, 90/58/EEC and 92/215/EEC during the 15 days following the date mentioned in point (a). 2. (a) The requirements of Commission Decisions 85/220/EEC, 86/191/EEC, 86/192/EEC, 86/195/EEC, 90/58/EEC and 92/215/EEC relating to the import conditions for fresh meat destined for the manufacture of pet food are repealed on 1 October 1993. (b) Member States shall authorize the importation of fresh meat intended for the pet food industry and produced and certified according to the requirements of Decisions 85/220/EEC, 86/191/EEC, 86/192/EEC, 86/195/EEC, 90/58/EEC and 92/215/EEC during the 15 days following the date mentioned in point (a). Article 7 This Decision is addressed to the Member States. Done at Brussels, 10 June 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 173, 27. 6. 1992, p. 13. (3) OJ No L 102, 12. 4. 1985, p. 53. (4) OJ No L 140, 27. 5. 1986, p. 32. (5) OJ No L 140, 27. 5. 1986, p. 42. (6) OJ No L 142, 28. 5. 1986, p. 51. (7) OJ No L 40, 14. 2. 1990, p. 15. (8) OJ No L 104, 22. 4. 1992, p. 63. (9) OJ No L 62, 15. 3. 1993, p. 49. (10) OJ No L 8, 11. 1. 1989, p. 17. (11) OJ No 121, 29. 7. 1964, p. 2012/64. ANNEX I DESCRIPTION OF TERRITORIES OF SOUTH AMERICA ESTABLISHED FOR ANIMAL HEALTH CERTIFICATION PURPOSES /* Tables: see OJ */ ANNEX II (Version No 01/93) ANIMAL HEALTH GUARANTEES REQUESTED ON CERTIFICATION (1) /* Tables: see OJ */ (1) The letters (A, B, C, D, E, F) appearing on the table are referring to the models of animal health guarantees as described in Annex III Part 2 of Decision 93/402/EEC, to be applied for each product and origin in accordance with Article 2 of this Decision. (*) HC: Human consumption MP: Destined for heat-treated meat products industry 1 = hearts; 2 = livers; 3 = masseter muscles; as described in Article 1 (c) of Decision 93/402/EEC 4 = tongues PF: Destined for the pet food industry ANNEX III PART 1 ANIMAL HEALTH CERTIFICATE Country of destination: Reference No of the public health certificate (1): Exporting country: Territory code: Ministry: Department: References: (optional) I. Identification of meat Meat of: (animal species) Nature of cuts: Type of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address(es) and veterinary approval number(s) (2) of the approved slaughterhouse(s): Address(es) and veterinary approval number(s) (2) of the approved cutting plant(s): Address(es) and veterinary approval number(s) (2) of the approved cold store(s): III. Destination of meat The meat will be sent from: (place of loading) to: (country and place of destination) by the following means of transport (3): Name and address of consigner: Name and address of consignee: PART 2 Model A IV. Attestation of health I the undersigned, official veterinarian, certify that: 1. the deboned fresh meat (4) of bovine described above is obtained from: - animals which have remained in the territory described in Annex I to Commission Decision 93/402/EEC with code . . . . . ., version No . . . . . ., for at least three months before being slaughtered or since birth in the case of animals less than three months old, - animals having spent this period in a region in which foot-and-mouth disease vaccination programmes of bovine animals are regularly carried out and officially controlled, - animals which come from holdings which are not under official restriction for health reasons, where there has been no outbreak of foot-and-mouth disease in the previous 60 days, and around which, within a radius of 25 km there has been no case of foot-and-mouth disease for 30 days, - animals which have remained in their holding of origin for at least 40 days before departure and which have been transported direct to the approved slaughterhouse concerned without passing through a market, without contact with animals which do not comply with the conditions required for export of their meat to the Community, and if conveyed in a means of transport, the latter has been cleaned and disinfected before loading, - animals which have passed the ante-mortem health inspection, referred to in Chapter VI of Annex I to Directive 64/433/EEC as amended, at the slaughterhouse during the 24 hours before slaughter and have in particular been subject to examination of the mouth and feet and showed no evidence of foot-and-mouth disease; 2. the deboned fresh meat is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the European Community has only been authorized after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishment(s) under the control of an official veterination; 3. the deboned fresh meat described above originates from carcases: (i) which have matured at an ambient temperature of more than + 2 °C for at least 24 hours before the bones were removed; and (ii) in which, after maturation and before the bones were removed, the pH value measured electronically in the middle of the Iongissimus dorsi muscle has been recorded as less than 6,0 in each case; 4. date of animal slaughter: (5); 5. Done at , on Seal (6) (Signature of official veterinarian) (Name in capital letters, title and qualifications of signatory) Model B IV. Attestation of health I the undersigned, official veterinarian, certify that: 1. the fresh meat described above is obtained from: - animals born, reared and slaughtered in the territory described in Annex I to Commission Decision 93/402/EEC with code . . . . . ., version No . . . . . ., - animals which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 30 days, and around which within a radius of 10 km there has been no case of foot-and-mouth disease for 30 days, - animals which have been transported from their holdings of origin to the approved slaughterhouse concerned without with animals which do not comply with the conditions required for export of their meat to the Community, and, if conveyed in a means of transport, that the latter has been cleaned and disinfected before loading, - animals which have passed the ante-mortem health inspection referred to in Council Directive 64/433/EEC at the slaughterhouse during the 24 hours before slaughter and have showed no evidence of foot-and-mouth disease, - in the case of fresh meat from sheep and goats, animals which have not come from a holding which for health reasons is subject to prohibition as a result of an outbreak of ovine or caprine brucellosis during the previous six weeks; 2. the fresh meat described above is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the Community has been authorized only after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishments under the control of an official veterinarian; 3. date of animal slaughter (7). Done at , on Seal (8) (Signature of official veterinarian) (Name in capital letters, title and qualifications of signatory) Model C IV. Attestation of health I the undersigned, official veterinarian, certify that: 1. the deboned fresh meat of ovine and caprine species (9) (10) described above is obtained from: - animals which have remained in the territory described in Annex I to Commission Decision 93/402/EEC with code . . . ., version No . . . . for at least three months before being slaughtered or since birth in the case of animals less than three months old, - animals having spent this period in a region in which foot-and-mouth disease vaccination programmes of bovine animals are regularly carried out and officially controlled, - animals which come from holdings which are not under official restriction for health reasons, where there has been no outbreak of foot-and-mouth disease in the previous 120 days, and around which, within a radius of 50 km there has been no case of foot-and-mouth disease for 60 days, - animals which have remained in their holding of origin for at least 40 days before departure and which have been transported direct to the approved slaughterhouse concerned without passing through a market, without contact with animals which do not comply with the conditions required for export of their meat to the Community, and if conveyed in a means of transport, the latter has been cleaned and disinfected before loading, - animals which have passed the ante-mortem health inspection, referred to in Chapter VI of Annex I to Council Directive 64/433/EEC as amended, at the slaughterhouse during the 24 hours before slaughter and have in particular been subject to examination of the mouth and feet and showed no evidence of foot-and-mouth disease, - animals which have not come from a holding which for health reasons is subject to prohibition as a result of an outbreak of ovine or caprine brucellosis during the previous six weeks; 2. the deboned fresh meat is obtained from an establishment or establishments in which after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the European Community has only been authorized after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishment(s) under the control of an official veterinarian; 3. the deboned fresh meat described above originates from carcases: (i) which have matured at an ambient temperature of more than + 2 °C for at least 24 hours before the bones were removed; and (ii) in which, after maturation and before the bones were removed, the pH value measured electronically in the middle of the longissimus dorsi muscle has been recorded as less than 6,0 in each case; 4. date of animal slaughter (11) 5. Done at , on Seal (12) (Signature of official veterinarian) (Name in capital letters, title and qualifications of signatory) Model D IV. Attestation of health I the undersigned, official veterinarian, certify that the fresh meat described above is obtained from animals which have remained in the territory described in Annex I to Commission Decision 93/402/EEC with code . . . ., version No . . . . for at least three months before being slaughtered or since birth in the case of animals less than three months old. Date of animal slaughter (13). Done at , on Seal (14) (Signature of official veterinarian) (Name in capital letters, title and qualifications of signatory) Model E IV. Attestation of health I the undersigned, official veterinarian, certify that: 1. the offal (15) described above is obtained from: - bovine animals which have remained in the territory described in Annex I to Commission Decision 93/402/EEC with code . . . ., version No . . . for at least three months before being slaughtered or since birth in the case of animals less than three months old, - bovine animals having spent this period in a region in which foot-and-mouth disease vaccination programmes of bovine animals are regularly carried out and officially controlled, - bovine animals which come from holdings which are not under official restriction for health reasons, where there has been no outbreak of foot-and-mouth disease in the previous 60 days, and around which, within a radius of 25 km there has been no case of foot-and-mouth disease for 30 days, - bovine animals which have remained in their holding of origin for at least 40 days before departure and have been transported direct to the approved slaughterhouse concerned without passing through a market, without contact with animals which do not comply with the conditions required for export of their meat to the Community, and if conveyed in a means of transport, the latter has been cleaned and disinfected before loading, - bovine animals which have passed the ante mortem health inspection, referred to in Chapter VI of Annex I to Council Directive 64/433/EEC as amended, at the slaughterhouse during the 24 hours before slaughter and have in particular been subject to examination of the mouth and feet and showed no evidence of foot-and-mouth disease; 2. the offal is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the European Community has only been authorized after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the exestablishment(s) under the control of an official veterinarian; 3. the offal described above has matured at an ambient temperature of more than + 2 °C for at least three hours, or, in the case of masseter muscles, for at least 24 hours; 4. date of animal slaughter (16) 5. Done at , on Seal (17) (Signature of official veterinarian) (Name in capital letters, title and qualifications of signatory) Model F IV. Attestation of health I the undersigned, official veterinarian, certify that: 1. the offal (18) described above is obtained from: - bovine animals which have remained in the territory described in Annex I to Commission Decision 92/402/EEC with code . . ., version No . .. for at least three months before being slaughtered or since birth in the case of animals less than three months old, - bovine animals having spent this period in a region in which foot-and-mouth disease vaccination programmes of bovine animals are regularly carried out and officially controlled, - bovine animals which come from holdings which are not under official restriction for health reasons, where there has been no outbreak of foot-and-mouth disease in the previous 60 days, and around which, within a radius of 25 km there has been not case of foot-and-mouth disease for 30 days, - bovine animals which have passed the ante-mortem health inspection, referred to in Chapter VI of the Annex I to Council Directive 64/433/EEC as amended, at the slaughterhouse during the 24 hours before slaughter and have in particular been subject to examination of the mouth and feet and showed no evidence of foot-and-mouth disease; 2. the offal is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the European Community has only been authorized after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishment(s) under the control of an official veterinarian; 3. the offal described above has matured at an ambient temperature of more than + 2 °C for at least three hours, or, in the case of masseter muscles, for at least 24 hours; 4. date of animal slaughter (19); 5. Done at on Seal (20) (Signature of official veterinarian) (Name in capital letters, title and qualifications of signatory) (1) Optional. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in implementation of Article 19 (a) of Council Directive 72/462/EEC. (3) For containers the registration number should be given, for aircrafts the flight number and for ships the name. (4) Deboned fresh meat: meat as laid down in the definition of Article 1 of Commission Decision 93/402/EEC. (5) Member States shall not authorize the importation of meat obtained from animals slaughtered prior to the date of authorization of that territory under Annex I or during a period when restrictive measures have been implemented by the Commission. (6) The signature and the stamp must be in a different colour to that of the printing. (7) Member States shall not authorize the importation of meat obtained from animals slaughtered prior to the date of authorization of that territory under Annex I or during a period when restrictive measures have been implemented by the Commission. (8) The signature and the stamp must be in a different colour to that of the printing. (9) Deboned fresh meat: meat as laid down in the definition of Article 1 of Commission Decision 93/402/CEE. (10) This meat shall not enter the importing Community territory for at least 21 days from the date of slaughter. (11) Member States shall not authorize the importation of meat obtained from animals slaughtered prior to the date of authorization of that territory under Annex I or during a period when restrictive measures have been implemented by the Commission. (12) The signature and the stamp must be in a different colour to that of the printing. (13) Member States shall not authorize the importation of meat obtained from animals slaughtered prior to the date of authorization of that territory under Annex I or during a period when restrictive measures have been implemented by the Commission. (14) The signature and the stamp must be in a different colour to that of the printing. (15) Only the offal of bovine anmals intended for manufacture of heat-treated meat products is authorized for human consumption, in accordance with Article 3 of Decision 93/402/EEC. (16) Member States shall not authorize the importation of meat obtained from animals slaughtered prior to the date of authorization of that territory under Annex I or during a period when restrictive measures have been implemented by the Commission. (17) The signature and the stamp must be in a different colour to that of the printing. (18) Only the following offal of bovine animals intended exclusively for the manufacture of heat-treated pet food is authorized for importation; livers from which lymphatic glands adhering connective tissue and fat have been completely removed and whole masseter muscles incised in accordance with paragraph 41 (a) of Chapter VII of Annex I to Directive 64/433/EEC, from which lymphatic glands adhering connective tissue and fat have been completely removed; trimmed lungs from which the trachea and main bronchi and the mediastinal and bronchial lymphatic glands have been removed and other offal without bone or cartilage from which lymphatic glands, adhering connective tissue, fat and mucus have been completely removed. Such importation is only permitted subject to the system of channelling and to the checks and treatments laid down in Commission Decision 93/402/EEC. (19) Member States shall not authorize the importation of meat obtained from animals slaughtered prior to the date of authorization of that territory under Annex I or during a period when restrictive measures have been implemented by the Commission. (20) The signature and the stamp must be in a different colour to that of the printing.